Title: To Thomas Jefferson from John W. Green, 16 March 1826
From: Green, John W.
To: Jefferson, Thomas


Dear Sir
Culpeper
March 16. 1826.
Understanding that a Professor of law is to be appointed at an early day. I beg leave to mention John T. Lomax of Fredericksburg as a person every way well qualified for That situation. I know him thoroughly. His temper and manners are amiable. He is a good classical scholar and fond of literary pursuits and there are few very few. as well read and scientific lawyers as he is—nothing induces me to take this liberty so unusual with me; but my anxiety for The prosperity of The University. The conviction That This depends mainly on this professor, and a confidence That no better appointment can be made.with earnest wishes for your health and prosperity. I amyr ob SvtJohn W Green.